Citation Nr: 1603395	
Decision Date: 02/02/16    Archive Date: 02/11/16

DOCKET NO.  14-18 167	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to service connection for diabetes mellitus, type II, to include as secondary to herbicide exposure.


ATTORNEY FOR THE BOARD

A. Moshiashwili, Associate Counsel


INTRODUCTION

The Veteran served on active duty from January 1971 to December 1974. 

This matter comes before the Board of Veterans' Appeals (Board) from a September 2012 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.

The issue of entitlement to service connection for a spot on the Veteran's brain has been raised by the record.  See May 2014 Substantive Appeal.  The matter has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  The Board does not have jurisdiction over it; thus, it is referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2015).


FINDINGS OF FACT

1.  The Veteran is not presumed to have been exposed to Agent Orange, and the evidence does not show that he was exposed to Agent Orange or other herbicide agents during his military service.

2.  The most probative evidence shows that the Veteran's diabetes mellitus, type II was not present in service, within one year of separation from service, and is not related to service or to any incident of service origin.


CONCLUSION OF LAW

The criteria for service connection for diabetes mellitus, type II, have not been met.  38 U.S.C.A. §§ 1101, 1110, 1112, 1116, 1131, 1137, 1154(a), 5107(b) (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duty to Notify and Assist

VA has a duty to provide the Veteran with notification of the information and evidence necessary to substantiate the claim submitted, the division of responsibilities in obtaining evidence, and assistance in developing evidence, pursuant to the Veterans Claims Assistance Act of 2000 (VCAA).  See 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  
The duty to notify was satisfied prior to the RO initially deciding the claim by way of a February 2012 letter that informed the Veteran of the evidence necessary to establish entitlement to service connection and to show exposure to Agent Orange.  The letter met the notification requirements set out for service connection in Dingess v. Nicholson, 19 Vet. App. 473 (2006).  Accordingly, VA satisfied its duty to notify under the VCAA in accordance with 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b)(1).

VA also has a duty to assist the Veteran in the development of a claim.  This duty includes assisting the Veteran in the procurement of service treatment records (STRs) and pertinent treatment records and providing an examination when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  In this case, the VA has obtained service and VA treatment records.

Pursuant to the duty to assist, efforts were made to corroborate the Veteran's assertion that he was exposed to Agent Orange during service.  In a February 2012 letter, VA requested that the Veteran send details pertaining to his claimed Agent Orange exposure.  The Veteran never responded to the letter, and did not provide details beyond the fact that he was stationed at Eglin Air Force Base (AFB).  In May 2014, VA made a formal finding of the unavailability of evidence required to corroborate the claim of exposure to Agent Orange.

A VA examination has not been provided to address the Veteran's disease.  However, an examination is not required because the record before the Board does not indicate that the Veteran's diabetes mellitus, type II, may have a causal connection or may be associated with his active military service.  See 38 C.F.R. § 3.159(c)(4); McLendon v. Nicholson, 20 Vet. App. 79 (2006).

All reasonable efforts were made by VA to obtain evidence necessary to substantiate the Veteran's claim, and no further assistance to develop evidence is required.



Presumptive Service Connection Based on Exposure to Agent Orange

If a veteran was exposed to an herbicide agent during active military service, certain diseases, including diabetes mellitus, will be presumed to have been incurred in service if manifest to a compensable degree at any time after service, even if there is no record of such disease during service.  38 U.S.C.A. § 1116(a)(2); 38 C.F.R. §§ 3.307(a)(6)(ii), 3.309(e).

If a veteran did not serve in the Republic of Vietnam during the Vietnam era or in Korea in or near the DMZ between April 1, 1968, and August 31, 1971, then exposure is not presumed, and actual exposure to herbicides must be verified through appropriate service department or other sources in order for the presumption of service connection for a herbicide-related diseased under 38 C.F.R. § 3.309(e) to be applicable.  38 C.F.R. § 3.307(a)(6)(iv).  There is an exception for Air Force veterans who were "assigned to an Air Force or Air Force Reserve squadron when the squadron was permanently assigned one of the affected aircraft and the individual had an Air Force Specialty Code indicating duties as a flight, ground maintenance, or medical crew member on such aircraft."  38 C.F.R. § 3.307(a)(6)(v).

The record does not reflect, and the Veteran has not asserted, that he served in Vietnam, in or near the DMZ, or served as an Air Force Veteran to prompt the presumption of herbicide exposure to attach in this regard.  38 U.S.C.A. § 1116(a)(3); 38 C.F.R. §§ 3.307, 3.309.

The Veteran maintains that he was exposed to herbicide agents while stationed at Eglin Air Force Base (AFB).  In the May 2014 substantive appeal, the Veteran stated that there was testing at Eglin AFB, and that "it does not go away in a few weeks."  In a Statement in Support of Claim from August 2014, the Veteran stated, "I [have] been [a diabetic] for over 10 years, with being around Agent Orange at Eglin AFB from 1971 to Dec 1974.  I was all over the place at Eglin at Field 3, Field 9, and others I can't remember, mostly waiting for med. evac. planes."  

The record does show that the Veteran served at Eglin AFB from 1971 to 1974.  However, a VA search entered into the record in April 2012 shows that herbicide testing began there in 1962.  Agent Orange testing ended in 1968, and all herbicide testing ended in 1970.  No testing was done during the Veteran's time at Eglin AFB.  Direct exposure to Agent Orange or any other herbicide agent has not been established.

Additionally, while the Veteran is competent to report the experience of his own senses, he is not competent to opine on complex scientific questions such as the longevity of herbicides in the environment and the possibility of exposure through walking in fields near where herbicides had been sprayed years before.  See Layno v. Brown, 6 Vet. App. 465, 470 (1994); Kahana v. Shinseki, 24 Vet. App. 428 (2011); see also Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007); 38 C.F.R. § 3.159(a).

Exposure to herbicide agents cannot be presumed and the objective evidence of record fails to establish that the Veteran was otherwise exposed to herbicide agents during his military service.  Entitlement to service connection for diabetes mellitus, type II, is not warranted in this regard.  38 C.F.R. § 3.309(e).

Presumptive Service Connection Based on 38 C.F.R. § 3.309(a)

Additionally, diabetes mellitus is an enumerated disease under 38 C.F.R. § 3.309(a).  Because the Veteran served for at least 90 days after December 31, 1946, diabetes mellitus shall be presumed to have been incurred or aggravated in service, even though there is no evidence of such disease during the period of service, if the disease manifested to a degree of 10 percent within one year from the date of termination of such service.  38 U.S.C.A. §§ 1110, 1112, 1131, 1137; 38 C.F.R. §§ 3.307, 3.309.

The probative evidence does not show that the Veteran's diabetes manifested to a compensable degree within one year of service.  There is no evidence in the Veteran's service treatment records of in-service diagnosis of diabetes mellitus or indicating that the Veteran experienced any residuals therefrom.  The earliest post-service medical evidence of diabetes mellitus occurred more than twenty years after separation.

In this case, the only evidence suggesting that diabetes mellitus manifested within one year of December 1974 is the Veteran's appellate assertions.  However, the Veteran's statements are not competent and credible.  Given the complexity of rendering a diagnosis for diabetes mellitus, type II, the Veteran is not competent to assert that his diabetes mellitus manifested to a compensable degree within a year of separation from service.  Additionally, other evidence of record does not support the Veteran's assertion.  In the Veteran's January 2012 claim, he lists his diabetes as having its onset in February 2001.  A VA medical record from October 2003 lists the Veteran's chief complaint as "Do I have diabetes[?]," which shows that he was unaware of whether he had diabetes prior to that time period.  Moreover, a record from November 2012, reports in a medical history that the Veteran's diabetes was "diagnosed approx 9 years ago."  

Accordingly, the probative evidence does not demonstrate that the Veteran's diabetes mellitus, type II, manifested to a compensable degree within a year after separation from service.  Entitlement to service connection under 38 C.F.R. § 3.309(a) is not warranted.

Direct Service Connection 

Lack of service connection on a presumptive basis does not preclude the Veteran from establishing entitlement to service connection for diabetes mellitus, type II, on a direct basis. 

Establishing service connection generally requires medical or, in certain circumstances, lay evidence of (1) a current disability; (2) an in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease or injury and the present disability.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed.Cir.2009); Hickson v. West, 12 Vet. App. 247, 253 (1999); Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd per curiam, 78 F. 3d 604 (Fed. Cir. 1996) (table).
In October 2012, the Veteran stated, "Also I was diabetic in the military, just did not want to be tested because I knew the outcome."  The probative and persuasive evidence of record does not support the Veteran's assertion.  The service treatment records do not show any treatment for or diagnosis of diabetes in service, and his separation examination and report of medical history from March 1974 give no indication of illness.  As noted, while the Veteran is competent to report on symptoms and treatment, the diagnosis of diabetes mellitus requires specialized knowledge and training.  The Veteran is not competent to opine that his disease had its onset in service, and the contemporaneous evidence of record contradicts his assertions.  Thus, his statements in this regard are of no probative value.  See Kahana v. Shinseki, 24 Vet. App. 428 (2011); Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007).  

Finally, there is no probative or persuasive evidence of record suggesting a link between the Veteran's current diagnosis of diabetes mellitus, type II, and service or any incident which occurred in service. 

The Board thus finds that the evidence is against the claim of entitlement to service connection for diabetes mellitus, type II.  The evidence is not in equipoise; thus, the benefit-of-the-doubt doctrine does not apply.  The claim is denied.


ORDER

Service connection for diabetes mellitus, type II, is denied.



____________________________________________
C. CRAWFORD
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


